           Case 1:19-cv-01572-JLT Document 15 Filed 05/15/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CHERIE RENEE RODRIGUEZ,          )                Case No.: 1:19-cv-1572 - JLT
                                      )
12            Plaintiff,              )                ORDER DISCHARGING THE ORDER TO SHOW
                                      )                CAUSE DATED MAY 14, 2020 (Doc. 12)
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                ORDER GRANTING THE REQUEST FOR AN
                                      )                EXTENSION OF TIME (Doc. 14)
15            Defendant.              )
                                      )
16
17          In response to the Court’s order to show cause, the Commissioner has explained he missed

18   deadline to respond to the informal brief was due to a calendaring error (Doc. 13) and requested an

19   extension of ten days to serve the response. (Doc. 14) Thus, the Court ORDERS:

20          1.      The order to show cause dated May 14, 2020 (Doc. 12) is DISCHARGED;

21          2.      The Commissioner’s request for an extension of time (Doc. 14) is GRANTED; and

22          3.      The Commissioner SHALL respond to the brief and file proof of service with the Court

23                  no later than May 22, 2020.

24
25   IT IS SO ORDERED.

26      Dated:     May 15, 2020                               /s/ Jennifer L. Thurston
27                                                    UNITED STATES MAGISTRATE JUDGE

28
